Title: From Alexander Hamilton to Rufus King, 25 July 1792
From: Hamilton, Alexander
To: King, Rufus



My Dear Sir
Philadelphia July25. 1792

I received lately a letter from you in which you express sentiments according with my own on the present complexion of your party politics; as, if a letter of mine to you did not miscarry, you will have seen. I wished that Clinton & his party should be placed in a just light before the people, and that a spirit of dissatisfaction within proper bounds should be kept alive; and this for National purposes, as well as from a detestation of their principles and conduct.
But a resort to first principles in any shape is decidedly against my judgment. I don’t think the occasion will in any sense warrant it. It is not for the friends of good government to employ extraordinary expedients which ought only to be resorted to in cases of great magnitude and urgent necessity. I reject as well the idea of a Convention as of force.
To rejudge the decision of the Canvassers by a Convention has to me too much the appearance of reversing the sentence of a Court by a Legislative decree. The Canvassers had a final authority in all the forms of the Constitution and laws. A question arose in the execution of their office not absolutely free from difficulty which they have decided (I am persuaded wrongly) but within the power vested in them. I do not feel it right or expedient to attempt to reverse the decision by any means not known to the Constitution or Laws.
The precedent may suit us to day; but tomorrow we may rue its abuse.
I am not even sure that it will suit us at all. I see already publications aiming at a revision of the constitution with a view to alterations which would spoil it. It would not be astonishing, if a Convention should be called, if it should produce more than is intended. Such weapons are not to be played with. Even the friends of good government in their present mood may fancy alterations desireable which would be the reverse.
Mens minds are too much unsettled every where at the present juncture. Let us endeavour to settle them & not to set them more afloat.
I find that strong minded men here view the matter in the same light with me; and that even Mr Jays character is likely in a degree to suffer by the idea that he fans the flame a little more than is quite prudent. I wish this idea to be conveyed to him with proper management. I have thoughts of writing to him.
You see, out of the reach of the contagion, I am very cool and reasonable; if I were with you I should probably not escape the infection
Farewell
A Hamilton
Francis Childs is a very cunning fellow. In Philadelphia in the person of his proxy Freneau, he is a good Antifœderalist & Clintonian; in New York he is a good Fœderalist and Jayite—Beckley & Jefferson pay him for the first & the Fœderal Citizens of New York for the last. Observe a paragraph in his Dayly Advertiser of the 18th instant. These things ought, in a proper way, to be brought into view.

Rufus King Esq.
